DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 of “wherein when…is not usable” is indefinite because it is unclear what element of the system is “not usable”. For examination purposes, it is assumed that the element is “the instrument of the one or more instruments”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 13-14, 17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,391,184 (Rosenthal).
1. Rosenthal discloses a system (FIG. 1) for maintaining one or more instruments comprising an oral engagement component (pacifier element 12) in a suspended position (FIG. 9) comprising: (I) an instrument (pacifier element 12) and (II) a support device (bracelet element 10). The instrument has an oral engagement component that is both safe for repeated cleansing and capable of repeated oral use by a mammalian user where the mammalian user can be an infant or a pet (FIG. 1 and 7; col. 2, lns. 33-38 and 46-61). The instrument comprising (a) one or more interior areas (central recess 25) that are recessed with respect to a surface of the instrument or are located within a part of the instrument (FIG. 3-4; col. 2, lns. 39-45), and (b) one or more adhesive material components (Velcro 26) positioned in the one or more interior areas (FIG. 3-4; col. 2, lns. 39-45). The adhesive material component comprising a reusable, non-toxic adhesive material (see Velcro 26) and being configured to engage a counter-adhesive material (Velcro 16) on a surface of or contained within a support device (bracelet element 10). The support device comprising a counter-adhesive material (Velcro 16) to the adhesive material component of the instrument and that is adapted to stably engage (or at least capable of stably engaging) one or more stationary objects (FIG. 1-2 and 5; col. 2, lns. 39-45)(e.g., bracelet 18 is made of a soft elastic fabric at col. 2, lns. 30-32 which engages an infant’s wrist in FIG. 7 which is a stationary object at least when the infant is sleeping or the soft elastic fabric bracelet 18 is at least capable of engaging a stationary object such as a crib rail due to its elasticity). When the support device stably engages the one or more stationary objects the support devices remains in a 
6. The support device is capable of simultaneously holding a plurality of instruments on a surface of the support device (see Velcro 16 for holding a first instrument pacifier element 12 
9. The instrument comprises an adhesive material which is incorporated into a material of the instrument structure itself (see Velcro 26 being attached within recess 25 at FIG. 3-4; col. 2, lns 39-45). The adhesive material is capable of exerting or receiving a force through the material of the instrument such that it may adhere to the counter-adhesive material (FIG. 3-4; col. 2, lns. 39-61).
13. The instrument is a pet toy (e.g., pacifier element 12 can reasonably be considered a pet toy since pets use pacifiers). 
14. The instrument has an indicator (e.g., physical appearance) that indicates when use of the instrument should be discontinued. 
17. Rosenthal discloses an instrument (pacifier element 12) for mammalian oral engagement comprising an oral engagement component that is both safe and suitable for repeated oral use by a mammalian user even when the instrument is subjected to repeated cleansing between uses (FIG. 1; col. 2, lns. 33-38 and 46-61). The instrument comprising (a) a plurality of interior areas (e.g., see different portions or areas of central recess 25 such as two halves where the claims do not require the interior areas to be discrete or separate from each other in that the claims only require there to be more than one area or portion) that are recessed with respect to a surface of the instrument (FIG. 3-4; col. 2, lns. 39-45), and (b) an attachment component (Velcro 26) comprising one or more adhesive material components that comprise reusable, non-toxic adhesive material and are positioned in the plurality of interior areas where the one or more adhesive material components being configured to engage a counter-adhesive material (Velcro 16)(FIG. 1-4; col. 2, lns. 39-45). 

22. The instrument comprises an adhesive material which is incorporated into a material of the instrument structure itself (see Velcro 26 being attached within recess 25 at FIG. 3-4; col. 2, lns 39-45) or resides within a non-exposed interior portion of the instrument (see Velcro 26 being attached within recess 25 at FIG. 3-4; col. 2, lns 39-45). The adhesive material is capable of exerting or receiving a force through the material of the instrument such that it may adhere to the counter-adhesive material (FIG. 3-4; col. 2, lns. 39-61).
23. At least part of the surface of the support device is made of a material that is different than the adhesive material (see surface 14 being different than VELCRO 16). The surface of the support device has a plurality of area made of the counter-adhesive material (e.g., see different portions or areas of VELCRO 16 such as two halves where the claims do not require the areas to be discrete or separate from each other in that the claims only require there to be more than one area or portion)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,391,184 (Rosenthal), as applied to claim 1 above, and further in view of US 2008/0215092 (Smith).
Rosenthal discloses the invention substantially as claimed as discussed above and further discloses its instrument has one opening to the interior area, such that the interior area has an exposed area configured to receive the counter-adhesive of the support device when the counter-adhesive material of the support device binds to the adhesive material of the instrument (FIG. 1-6; col. 2, lns. 39-45). As such, Rosenthal does not disclose the instrument having a plurality of openings. Smith teaches a system in the same field of endeavor having an oral engagement instrument (20) and a support device (40) where the oral engagement instrument having a plurality of openings (e.g., securing elements 26 which can be female openings at P0035) for the purpose of engaging the support device with a plurality of openings in the oral engagement instrument to enhance security (FIG. 6; P0032) and as an equivalent of the oral engagement instrument having a single opening (P0032). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Rosenthal to include a plurality of openings as taught by Smith, in place of a single opening as taught by Rosenthal, since Smith teaches the equivalency of one or more openings and in order to engage the support device with a plurality of openings in the oral engagement instrument to enhance security. 
. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,391,184 (Rosenthal), as applied to claim 1 above, and further in view of US 5,607,452 (Michaud).
Rosenthal discloses the invention substantially as claimed as discussed above and further discloses its instrument being a pacifier but does not disclose its instrument being a teething ring. Michaud discloses a system in the same field of endeavor where a support device (24) releasably retains an oral engagement instrument (22) where the oral engagement instrument is equivalently a pacifier or teething ring (col. 2, lns. 52-60) in order to be useful to the baby crib environment (col. 2, lns. 52-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the teething ring of Michaud in place of the pacifier of Rosenthal in order to be useful to the baby crib environment and since Michaud teaches the instruments as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,391,184 (Rosenthal) in view of US 2008/0215092 (Smith), as applied to claim 2 above, and further in view of US 4,909,253 (Cook).
Rosenthal discloses the invention substantially as claimed as discussed above but does not explicitly recite the size of the surface of the support device such that it does not disclose the size being no more than 10 inches in size in any dimension. Cook teaches a pacifier in the same field of endeavor having a support device surface (15) no more than 10 inches in size in any dimension (col. 4, lns. 13-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support device surface of Rosenthal to be no more than 10 inches in size in any dimension as taught by Cook as applicant appears to have placed no criticality on the claimed range (see P0036 and P0044 indicating “may” or the range forming one of many potential ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments, filed 03/03/2022, with respect to rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments regarding the new limitations with respect to claims 1 and 17 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771